

117 HR 869 IH: Research Investment to Spark the Economy Act of 2021
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 869IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. DeGette (for herself, Mr. Upton, Ms. Johnson of Texas, Ms. Eshoo, Mr. Gonzalez of Ohio, Mr. Baird, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brown, Ms. Brownley, Mr. Burgess, Mr. Butterfield, Mr. Carbajal, Mr. Case, Mr. Casten, Mr. Cohen, Mr. Cole, Mr. Cooper, Mr. Crow, Ms. DelBene, Mr. Espaillat, Mr. Evans, Mr. Fitzpatrick, Mr. Foster, Ms. Garcia of Texas, Mrs. Hayes, Mr. Himes, Ms. Houlahan, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Lamb, Mr. Langevin, Mr. Levin of California, Mr. Lieu, Mr. Lucas, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Mr. McNerney, Ms. Meng, Mr. Morelle, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Ms. Newman, Ms. Norton, Mr. O'Halleran, Mr. Perlmutter, Mr. Peters, Mr. Pocan, Ms. Porter, Mr. Raskin, Miss Rice of New York, Ms. Ross, Mr. Rouzer, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan, Mr. San Nicolas, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Mr. Schneider, Mr. Sherman, Mr. Smith of Washington, Mr. Swalwell, Mr. Takano, Mr. Tonko, Mr. Trone, Ms. Underwood, Mr. Vargas, Ms. Velázquez, Mr. Weber of Texas, Mr. Welch, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Agriculture, Armed Services, Education and Labor, Energy and Commerce, Natural Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize appropriations to offset costs resulting from reductions in research productivity in connection with the Coronavirus Disease 2019 (COVID–19), and for other purposes.1.Short titleThis Act may be cited as the Research Investment to Spark the Economy Act of 2021 or the RISE Act of 2021.2.FindingsCongress finds the following:(1)Federal agencies have provided Federal research awardees flexibility during the Coronavirus Disease 2019 (COVID–19) pandemic to support graduate and undergraduate students, post-doctoral students, principal investigators, and administrative and technical support staff.(2)Federal agencies may need to provide current Federal research awardees extensions to cover time lost in awardee facilities and in the field that will affect the completion of that agencies' research missions and priorities. Additionally, agencies have allowed federally funded laboratories to donate necessary equipment, such as personal protective equipment, to support hospitals and first responders, which may need to be repurchased and will create additional expenses under Federal contracts, grants, and cooperative agreements.(3)The United States needs to sustain the critical human infrastructure that undergirds the United States research enterprise, which has created a longstanding government-university partnership, that has made the United States the global leader in innovation, strengthening the health of citizens of the United States, the economy of the United States, and national security.(4)While the Federal Government has made significant investments in new biomedical research to address COVID–19, existing research has been slowed down or stopped due to COVID–19-modified operations of campuses and laboratories.(5)Given the modified operations of many university-based and national laboratories due to the pandemic, Congress is concerned that the people who comprise the research workforce (for example, graduate and undergraduate students, post-doctoral students, principal investigators, and administrative and technical support staff) and the future health and strength of the United States research enterprise and manufacturing and technology economies, among others, are at risk.(6)While the research capacity of the United States has demonstrated that it can absorb shocks and pivot to address immediate national threats, the scale of the COVID–19 pandemic is still growing and unprecedented in duration and effect.(7)Without additional funding, future innovations in areas such as quantum, artificial intelligence, robotics, computing, advanced wireless, space exploration, digital agriculture, earth system observation and prediction, health, and science, technology, engineering, and mathematics education infrastructure will be forestalled as agencies are forced to use future appropriations intended for new research to cover existing awards. The United States must innovate to launch the next 50 years of unparalleled economic leadership and be prepared for any future pandemics.(8)It is vital that the Federal Government take measures to help relieve the strain that Federal agencies will be forced to face and sustain the strength of the ability of the United States to remain a global leader in an increasingly competitive global research environment, as other countries continue to make disproportionately large investments in key research areas.3.Award and modification of grants, cooperative agreements and other financial assistance for institutions of higher education, Research Laboratories, and other research institutions to address matters relating to disruption caused by COVID–19(a)DefinitionsIn this section:(1)AwardThe term award includes a grant, cooperative agreement, or other financial assistance.(2)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the Coronavirus Disease 2019 (COVID–19).(3)Research institutionThe term research institution means the following:(A)An institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))). (B)A Tribal College or University (as defined in section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c)).(C)A nonprofit entity that conducts federally funded research. (4)Research laboratoryThe term Research Laboratory means the following:(A)A National Laboratory (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)).(B)A Federally Funded Research and Development Center for purposes of section 3.5.017 of title 48, Code of Federal Regulations. (b)Authority(1)In generalEach officer specified in paragraph (2) may exercise the authorities described in paragraph (3).(2)OfficersThe officers specified in this paragraph are as follows:(A)The Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration and the Director of the National Institute of Standards and Technology.(B)The Secretary of Agriculture.(C)The Secretary of Defense.(D)The Secretary of Education.(E)The Secretary of Energy, acting for the Department of Energy (with respect to Energy Efficiency and Renewable Energy, Nuclear Energy, and Fossil Research and Development) and through the Office of Science, the Advanced Research Projects Agency–Energy (ARPA–E), and the Office of Electricity.(F)The Secretary of Interior, acting through the Director of the United States Geological Survey.(G)The Secretary of Health, acting through the Director of the National Institutes of Health.(H)The Secretary of Transportation.(I)The Administrator of the National Aeronautics and Space Administration.(J)The Administrator of the Environmental Protection Agency. (K)The Director of the National Science Foundation.(3)AuthoritiesThe officers specified in paragraph (1) may—(A)provide supplemental funding to extend the duration of an award disrupted because of the COVID–19 public health emergency to a research institution, Research Laboratory, or individual that was awarded before the date of the enactment of this Act, or to expand the purposes of such an award, in order to— (i)enable a post-secondary student or post-doctoral researcher to complete work;(ii)enable research scientists, technical staff, research associates, and principal investigators to complete work;(iii)extend the training of a post-secondary student, or the employment of a post-doctoral researcher. on an ongoing research project for up to 2 years because of the disruption of the job market;(iv)create research opportunities for up to 2 years for graduate students and post-doctoral researchers;(v)replace, refurbish, or otherwise make usable laboratory animals, reagents, equipment, or other items required for research;(vi)facilitate other research (including field work), training, and ongoing construction activities, including at institutions that are disproportionately affected by the COVID–19 public health emergency (such as minority-serving institutions and 2-year institutions of higher education); (vii)enable experimental field campaigns and maintenance of field infrastructure, including through replacement of disrupted experimental data to enable completion of impacted research; and (viii)support training in online course delivery and virtual research experiences that will improve quality and access needed to continue undergraduate, graduate, and post-doctoral training; (B)issue awards to research institutions, Research Laboratories, or other individuals to conduct research on the effects of the Coronavirus Disease 2019 and future potential pandemics, on the effects and effectiveness of responses to such diseases, and on improving the prediction of the possible courses of such pandemics; and(C)provide flexibility on an award for funds made available to an agency, by any prior or subsequent Act, by modifying the terms and conditions of the award with a research institution, Research Laboratory, or individual due to facility closures or other limitations during the COVID–19 public health emergency. (4)ModificationsThe modifications authorized by paragraph (3)(C) include, but are not limited to—(A)the provision of supplemental funding to extend the duration of the award concerned; or(B)flexibility on the allowable expenses under such award. (c)ProceduresThe officers specified in subsection (b)(2) shall each establish procedures to carry out subsection (b).(d)Expedited awardsAwards under subsection (b) shall be issued as expeditiously as possible.(e)Authorizations of appropriations(1)Department of CommerceThere is authorized to be appropriated for fiscal year 2021 for the Department of Commerce, $450,000,000 to carry out subsection (b), of which—(A)$300,000,000 shall be for use by the National Oceanic and Atmospheric Administration; and (B)$150,000,000 shall be for use by the National Institute of Standards and Technology.(2)Department of AgricultureThere is authorized to be appropriated for fiscal year 2021 for the Department of Agriculture, $380,000,000 to carry out subsection (b). (3)Department of DefenseThere is authorized to be appropriated for fiscal year 2021 for the Department of Defense, $3,000,000,000 to carry out subsection (b).(4)Department of EducationThere is authorized to be appropriated for fiscal year 2021 for the Department of Education, $200,000,000 to carry out subsection (b), which shall be for use by the Institute for Education Sciences.(5)Department of EnergyThere is authorized to be appropriated for fiscal year 2021 for the Department of Energy, $5,000,000,000 to carry out subsection (b), of which—(A)not less than $3,000,000,000 shall be for use by the Office of Science;(B)not less than $900,000,000 shall be for Energy Efficiency and Renewable Energy;(C)not less than $450,000,000 shall be for Nuclear Energy;(D)not less than $300,000,000 shall be for Fossil Research and Development;(E)not less than $150,000,000 shall be for use by the Advanced Research Projects Agency–Energy; and(F)not less than $100,000,000 shall be for use by the Office of Electricity.(6)Department of InteriorThere is authorized to be appropriated for fiscal year 2021 for the Department of Interior, $300,000,000 to carry out subsection (b), which shall be for use by the United States Geological Survey.(7)Department of Health and Human ServicesThere is authorized to be appropriated for fiscal year 2021 for the Department of Health and Human Services, $10,000,000,000 to carry out subsection (b), which shall be for use by the National Institutes of Health. (8)Department of TransportationThere is authorized to be appropriated for fiscal year 2021 for the Department of Transportation, $300,000,000 to carry out subsection (b), of which not less than $130,000,000 shall be for use by the Federal Aviation Administration.(9)National aeronautics and Space AdministrationThere is authorized to be appropriated for fiscal year 2021 for the National Aeronautics and Space Administration, $2,000,000,000 to carry out subsection (b).(10)Environmental Protection AgencyThere is authorized to be appropriated for fiscal year 2021 for the Environmental Protection Agency, $200,000,000 to carry out subsection (b). (11)National Science FoundationThere is authorized to be appropriated for fiscal year 2021 for the National Science Foundation, $3,000,000,000 to carry out subsection (b).(12)Availability of funds for administration(A)In generalAmounts authorized to be appropriated by this subsection may be used for the payment of indirect costs of Federal awards under subsection (b), up to the limit otherwise allowable by law and subject to the requirements of part 200 of title 2, Code of Federal Regulations.(B)LimitationNot more than 5 percent of each of the amounts appropriated pursuant to this subsection may be used for administration of awards under subsection (b). (13)Duration of availabilityAmounts authorized to be appropriated by this subsection shall be available for the purposes described in this subsection through fiscal year 2021. 